Title: From Alexander Hamilton to Samuel Mackay, 3 March 1800
From: Hamilton, Alexander
To: Mackay, Samuel


          
            (To be Copied)
            Sir,
            NY. March 3rd. 1800
          
          I have received your letter of the eleventh of February—
          It does not appear to me that your receiving half pay from the Gov British government will — give rise to any difficulty during the present situation of things between the two countries. These
          The circumstances which you mention at the close of your letter do not constitute you a citizen, and therefore do not entitle you to hold real estate. But in New York there are laws which empower Aliens to hold real property—These laws, however, are on the point of expiring—
          I have instructed Col. Rice with respect to the other objects of your letter—
           Capt. MacKay—
        